Citation Nr: 0306265	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1965 to October 
1969.  

By rating action in May 1995, the RO denied service 
connection for PTSD.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 decision by the 
RO.  In March 2000, the Board found that new and material 
evidence had been submitted to reopen the claim of service 
connection for PTSD and remanded the appeal to the RO for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's DD Form 214 reflects receipt of a 
Presidential Unit Citation. 

3.  The veteran's claimed in-service stressful experience has 
been corroborated by service records and other credible, 
supporting evidence.  

4.  The evidence establishes that the veteran currently 
suffers from PTSD that is a result of his wartime 
experiences.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, 7104 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on this appeal has been accomplished.  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in August 1997, and in the Supplemental 
Statements of the Case (SSOC) issued in August 1998, April 
1999, and November 2002.  The veteran was examined by VA 
during the pendency of this appeal and all pertinent records 
from VA and all private medical records from sources 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran has not alleged the 
presence of any additional evidence which would be pertinent 
to his claim.  

Additionally, the veteran was provided with the appropriate 
regulations pertaining to VA's duty to assist under VCAA in 
the Supplemental Statement of the Case promulgated in 
November 2002.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Every effort has been made assist the 
veteran to obtain evidence from all identified sources.  In 
light of the favorable decision in this appeal, the Board 
finds that any deficiency in VA's duty to notify and comply 
with VCAA is harmless error.  

Service Connection - In General

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated during a period of war.  
38 U.S.C.A. § 1110 (West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).  The regulations were made effective from 
the date of the Cohen decision.  The regulations provide as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  

Factual Background & Analysis

The veteran asserts that he was exposed to numerous traumatic 
events while serving as a radio operator at a MARS (Military 
Affiliated Radio Station) Station in Vietnam.  His stressors 
included experiencing mortar and rocket attacks and small 
arms fire on numerous occasions, including the day he arrived 
in Vietnam, seeing many U.S. and Vietcong (VC) soldiers 
killed or severely wounded during combat, being captured by 
the VC, and being wounded during combat action.  

Many of the veteran's claimed stressors can not be confirmed 
through official records because he was unable to provide 
sufficiently detailed information as to the dates or 
approximate dates of the claimed incidents.  However, as to 
his claim of having experienced mortar and rocket attacks, 
Command Chronology reports from HqBn, 3rd Marine Division for 
the month of January 1967 show that during the early morning 
hours of January 20, Headquarters Battalion elements received 
approximately 20 rounds of enemy incoming mortar fire, and 
that 13 members of the Battalion were wounded in this action.  

The service personnel records show that the veteran was an 
engineer equipment mechanic, and later an NCOIC 
(noncommissioned officer in charge) of a Mars Station, while 
serving in Vietnam from June 1966 to February 1968.  He was 
assigned to several units during his two tours of duty, 
including Service Company (ServCo), Headquarters Battalion 
(HqBn), 3rd Marine Division from September 1966 to March 
1967.  

As indicated above, service connection for PTSD requires the 
presence of three elements: a current diagnosis of PTSD; 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a causal 
connection between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  Where there is a 
current diagnosis of PTSD, the sufficiency of the claimed in-
service stressor is presumed.  Cohen (Douglas), at 144 
(1997).  However, credible evidence that the claimed in-
service stressor actually occurred is required.  § 3.304(f).  

In the instant case, the evidentiary record includes several 
private and VA examination reports which include a diagnosis 
of PTSD and medical opinions which links the diagnosis to the 
veteran's experiences in Vietnam.  (See, for example, 10/95 
report from Psychological Services and 4/98 VA psychiatric 
opinion).  Thus, the Board finds that the veteran has 
satisfied two of the three elements required to establish 
service connection for PTSD.  

The records clearly show that the veteran was awarded the 
Presidential Unit Citation.  The Presidential Unit Citation 
was authorized by Executive Order 9050 on February 6, 1942.  
This is awarded by the Secretary of the Navy in the name of 
the President, to any ship, aircraft, or naval unit, or any 
Marine Corps aircraft, detachment, or higher unit for 
outstanding performance in action against an armed enemy of 
the United States on or after December 7, 1941.  

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims held that 
unit records are clearly credible evidence.  In Pentecost, as 
here, the veteran's stressors included coming under mortar 
and rocket attacks when he was stationed in Da Nang.  Command 
chronology records confirm that elements of Headquarters 
Battalion in Da Nang came under rocket attack in January 
1967.  Furthermore, the veteran's personnel records show that 
he was assigned to that unit at the time of the attacks.  As 
unit records confirm the rocket attacks and that the veteran 
was assigned to that unit when the attacks occurred, the 
reports must be accepted as credible supporting evidence.  

The evidentiary record also includes several lay statements 
from various family members and two servicemen who served 
with the veteran in Vietnam.  The two servicemen confirm the 
veteran's assertions that their base camp came under mortar 
and rocket attacks and small arms fire on numerous occasions.  
These statements further support the veteran's claim that he 
was present during the attacks.  

In light of the discussion above, the Board finds that the 
veteran has satisfied the elements required to establish 
service connection for PTSD.  


ORDER

Service connection for PTSD is granted. 




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

